As filed with the Securities and Exchange Commission on May 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. CONTRAVISORY STRATEGIC EQUITY FUND SCHEDULE OF INVESTMENTS at March 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 92.9% Agriculture, Construction, and Mining Machinery Manufacturing: 2.3% Deere & Co. $ Apparel Manufacturing: 2.3% Cintas Corp. Beverage Manufacturing: 2.7% Anheuser Busch InBev - ADR Cable and Other Subscription Programming: 2.5% Scripps Networks Interactive, Inc. Class-A Chemical Manufacturing: 5.0% Ashland, Inc. Monsanto Co. Computer Systems Design and Related Services: 2.6% Convergys Corp. Construction: 5.5% D.R. Horton, Inc. Vulcan Materials Co. Department Stores: 2.3% Wal-Mart Stores, Inc. Depository Credit Intermediation: 2.7% Bank of America Corp. Energy: 2.4% Northeast Utilities Financial Services: 10.2% Mastercard, Inc. Moody's Corp. Northern Trust Corp. Verisk Analytics, Inc. * Grocery Product Wholesalers: 5.1% Church & Dwight Co, Inc. Colgate-Palmolive Co. Hospitals: 3.4% Community Health Systems, Inc. Industrials: 2.5% Ingersoll-Rand PLC Insurance: 5.1% American International Group, Inc. * Cincinnati Financial Corp. Medical Equipment & Supplies Manufacturing: 5.1% Amgen, Inc. Haemonetics Corp. * Petroleum Products: 2.5% Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing: 7.1% Abbott Laboratories $ Gilead Sciences, Inc. * IDEXX Laboratories, Inc. * Pharmaceutical and Medicine Manufacturing: 1.4% AbbVie, Inc. Radio & Television Broadcasting: 2.8% CBS Corp. Rail Transportation: 3.0% Kansas City Southern Residential Building Construction: 4.6% M.D.C Holdings, Inc. Toll Brothers, Inc. * Retail: 2.6% CVS Caremark Corp. Technology Services: 4.8% AT&T, Inc. Raytheon Co. Water, Sewage & Other Systems: 2.4% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $6,577,138) REAL ESTATE INVESTMENT TRUST: 2.3% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $167,819) SHORT-TERM INVESTMENT: 2.7% Fidelity Institutional Money Market Portfolio, 0.10% ^ TOTAL SHORT-TERM INVESTMENT (Cost $239,748) TOTAL INVESTMENTS IN SECURITIES:97.9% (Cost $6,984,705) Other Assets in Excess of Liabilities: 2.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Annualized seven day yield as of March 31, 2013. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at March 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at March 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. Generally Accepted Accounting Principles establish a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
